EXAMINER’S COMMENT 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 16/764,163 filed on 2020.10.28.

Claims 1-21 are currently pending and have been examined.  

Drawings
	The drawings filed 2020.10.28 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Allowable Subject Matter
Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-21 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Apart from applicant’s own art, the closest art of record is US 8,523546 B2 to SHKOLNIK et al., hereinafter SHKOLNIK.


    PNG
    media_image1.png
    665
    808
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    553
    631
    media_image2.png
    Greyscale


As to claim 1, SHKOLNIK discloses a rotary engine (fig. 2b) comprising: 
a housing (housing 201) including three lobe accommodation parts (three lobe-receiving regions 220, 221, 222); 
a rotor (a rotor with two lobes 202A, 202B) configured to eccentrically rotate about a center of the housing (the rotor is rotatably coupled to an eccentric shaft 210, better seen in FIG. 6) and including:
two lobes (lobes 202A, 202B) configured to be received in the lobe accommodation parts (see fig. 2(c)), 
an intake port defined at a first side (rotor 202 includes an intake passage 261 where the port is the opening defined by the rotor leading to passage 261, see fig. 7(a)),
an exhaust port defined at a second side (rotor 202 includes an exhaust passage 270 where the port is the opening defined by the rotor leading to passage 270, see fig. 7(a)), 
an intake storage part that fluidly communicates with the intake port (passage 261), and 
an exhaust storage part that fluidly communicates with the exhaust port (passage 270);
an intake-side housing cover (201c) that is connected to a first portion of the housing (shown exploded in fig. 7(c)) and that overlaps the lobe accommodation parts (see fig. 7(c)), the intake-side housing cover including an intake hole configured to fluidly communicate with the intake storage part of the rotor (openings in 201c show flow per flow arrows in the figures);  
an exhaust-side housing cover (201d) that is connected to a second portion of the housing (shown exploded in fig. 7(c)) and that overlaps the lobe accommodation parts (see fig. 7(c)), the exhaust-side housing cover including an exhaust hole (exhaust cover 201D includes apertures that form exhaust port 265) configured to fluidly communicate with 
a crankshaft (eccentric shaft 210 in fig. 6) that is supported by the intake-side housing over and the exhaust-side housing cover (fig. 2c) and that is connected to the rotor (via the mounting arrangement shown in fig. 2c).  

	SHKOLNIK does not disclose wherein the exhaust storage part of the rotor is configured to be blocked from fluidly communicating with the exhaust hole of the exhaust-side housing cover during a part of an intake stroke in which the exhaust port of the rotor is opened as recited by independent claims 1 and 7. 

The prior art does not teach or fairly suggest the claim recitations. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

US 20140209056 A1	US 4083663 A 	US 3985476 A	US 3872838 A

Inquiry

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        1/21/2022